Citation Nr: 0400479	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-24 992A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 21, 1987 Board of Veterans' Appeals (Board) decision 
which denied the veteran's claim of entitlement to service 
connection for a chronic disability manifested by dizziness.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1959 in the United States Marine Corps.  He also served 
from July 1963 to November 1963 in the United States Air 
Force and from August 1966 to April 1979 in the United States 
Navy.

This matter is before the Board as an original action on a 
March 2003 motion by the moving party pursuant to 38 U.S.C.A. 
§§ 5109A(a) and 7111 (West 2002).  The moving party alleges 
that in a decision issued on October 21, 1987, the Board 
committed CUE when it denied the veteran's claim of 
entitlement to service connection for a chronic disability 
manifested by dizziness.


FINDINGS OF FACT

1.  In an October 21, 1987 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic disability manifested by dizziness.

2.  On October 21, 1987 the correct facts, as they were known 
at the time, were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied in the decisions denying the claim for service 
connection for a chronic disability manifested by dizziness.


CONCLUSION OF LAW

There was no CUE involved in the October 21, 1987 Board 
decision, which denied the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
dizziness.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1403 and 20.1404 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Prior to November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).  Such challenges, however, 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A(a) and 7111 (West 2002) which 
codified, without substantive change, the existing 
regulation, 38 C.F.R. § 3.105(a), providing for revision of 
RO decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or, as is the case 
in the current matter, by a party to the decision.  38 C.F.R. 
§ 20.1400 (2003).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

The following situations do not constitute CUE: 1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; 2) the VA's failure to 
fulfill the duty to assist; 3) a disagreement as to how the 
facts were weighed or evaluated; and 4) the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(d) - (e).

The regulatory definition of CUE is based on prior rulings of 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), and Congress intended that the 
VA adopt the Court's interpretation of the term "CUE."  
Therefore, the jurisprudence that has evolved from years of 
court decisions is applicable in the present adjudication.

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is "an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that 
[CUE] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

Factual Background

On October 21, 1987, the veteran was service-connected for 
cervical discogenic disease with fusion of the C5-C6 and C6-
C7 vertebrae with limitation of motion and decreased grip of 
the left hand; lumbar spondylosis; remote idiopathic 
seizures; residuals of a right laryngeal nerve injury; a 
right iliac crest scar; bilateral high frequency hearing 
loss; and postoperative residuals of a right inguinal hernia.

Relevant evidence on file on October 21, 1987, consisted of 
the veteran's service medical records for his multiple 
periods of active duty; VA examination reports dated June 
1979, July 1979 and June 1986; VA and private outpatient 
medical records reflecting treatment for complaints of 
dizziness and vertigo in April 1984 and August 1986; and the 
transcript of the veteran's hearing held at the RO in 
September 1986.

Although the veteran's service medical records for all three 
of his separate periods of active duty contain mention of his 
complaints of acute episodes of dizziness in November 1968, 
February 1969, February 1971, July 1971, December 1976, 
January 1977, and June 1977, the records are completely 
negative for any objective clinical diagnosis of a chronic 
disorder manifested by symptoms that explains the dizziness.  
At the times of his treatments for dizziness in service, the 
symptom was not regarded to be indicative of a chronic 
disability and was otherwise attributed by his treating 
physicians to illnesses which were acute and transitory and 
which resolved without residual pathology.

Private treatment reports show that the veteran was treated 
for labyrinthitis in March - April 1984.  His complaints of 
vertigo were attributed by his private physician to an acute 
illness, characterized by fever, chills, sweats, myalgias and 
arthralgias, and a bacterial sinusitis with which the veteran 
was stricken approximately three weeks prior to his treatment 
in March 1984.

A VA otolaryngological examination was conducted on the 
veteran in June 1986 in response to his complaints of 
decreased hearing and dizziness.  At the time he reported 
that he had a flu-like illness approximately three years 
earlier.  The diagnosis presented included dizziness which 
was deemed at the time to have been most likely related to a 
viral illness three years earlier with some labyrinthine 
irritation.

Private medical records dated August 1986 show that the 
veteran was treated for complaints of dizziness which was 
related to movement of his head but which could not clearly 
be attributed to vertigo.  The private physician who examined 
the veteran concluded that the veteran appeared to have 
vertigo which was difficult to treat with medication.  The 
physician's opinion, however, was that it was reasonable to 
rule out rhythm disturbances and valvular disease as the 
cause of the dizziness.  

Analysis

In October 1987, the veteran sought entitlement to service 
connection for a chronic disability manifested by dizziness.

Then, as now, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service 
there was required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity was established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology was required only where the 
condition noted during service was not, in fact, shown to be 
chronic or where the diagnosis of chronicity could be 
legitimately questioned.  When the fact of chronicity in 
service was not adequately supported, then a showing of 
continuity after discharge was required to support the claim.  
38 C.F.R. § 3.303(b).  Even if the disease at issue was 
initially diagnosed after the veteran's discharge from 
service, service connection could still be granted when all 
of the evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat was accepted as sufficient proof of service 
connection, if the evidence was consistent with the 
circumstances, conditions, or hardships of such service, even 
if there was no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Service connection for such injury or disease could be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

In its October 1987 decision, the Board denied the veteran's 
claim of entitlement to service connection for a chronic 
disability manifested by dizziness.  In so doing, it found 
that the entire evidence of record as it existed at the time 
did not support a finding that the veteran had a chronic 
disability characterized by dizziness during his three 
separate periods of active duty or that his post-service 
problems with recurring episodes of dizziness were secondary 
to his service-connected disabilities or were otherwise 
attributable to active service.

Subsequent to the October 1987 Board decision, the veteran 
reopened his claim and submitted into evidence a VA 
outpatient treatment report dated January 1988 which shows 
that the veteran was diagnosed with vertigo which the 
treating physician opined to have been secondary to the 
veteran's service-connected cervical discogenic disease.  
Thereafter, in a February 1988 RO rating decision, the 
dizziness was added to the veteran's diagnostic rating for 
cervical discogenic disease.  It is on this basis that the 
veteran now contends that there was CUE in the October 1987 
Board decision and that service connection for a chronic 
disability manifested by dizziness was warranted on October 
21, 1987.  He maintains that the Board's failure to so 
conclude constituted CUE and that such decision should be 
reversed or amended under 38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1403.  

The veteran's argument presupposes that there was an 
established diagnosis of vertigo secondary to his service-
connected cervical discogenic disease at the time of the 
Board decision in October 1987.  Although acute episodes of 
dizziness were shown at various times in service, these were 
not objectively demonstrated to be manifestations of a 
chronic disability whose onset began during active duty.  
Post-service records for the period up to the October 1987 
Board decision disclose that a nexus between the veteran's 
military service and his recurring dizziness was never 
clinically established.  The lack of such an established 
nexus provided a reasonable basis to deny service connection 
for a chronic disability manifested by dizziness.  Thus, it 
cannot be said that the Board failed to properly apply the 
facts of the case in arriving at its adverse conclusions in 
October 1987.  The January 1988 nexus opinion which 
eventually allowed dizziness to be service-connected 
obviously post-dated the October 1987 Board decision and 
cannot be made to apply to that decision retroactively.  
Accordingly, we conclude that there is no CUE and thus no 
basis to reverse or amend our October 21, 1987 denial of the 
veteran's claim of entitlement to service connection for a 
chronic disability manifested by dizziness.


ORDER

CUE not having been established, the motion for revision of 
the October 21, 1987, Board decision, which denied 
entitlement to service connection for a chronic disability 
manifested by dizziness, is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



